  8:19-cv-00501-JMG-SMB Doc # 19 Filed: 01/19/21 Page 1 of 1 - Page ID # 115




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

PATRICIA ELLIS-SWANSON,
mother and next of kin and personal
representative of ESTATE OF                              8:19-CV-501
JOANNA LARUE ELLIS,

                   Plaintiff,                              ORDER

vs.

UNITED STATES OF AMERICA,

                   Defendant.


      The plaintiff, a non-prisoner, has filed an application to proceed in forma
pauperis on appeal (filing 18). The plaintiff's application demonstrates that she
is eligible to proceed in forma pauperis.


      IT IS ORDERED that the plaintiff's application to proceed in
      forma pauperis (filing 18) is granted, and her appeal shall be
      processed without payment of fees.


      Dated this 19th day of January, 2021.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
